IN THE SUPREME COURT OF THE STATE OF NEVADA


JOSEPH S. GILBERT, ESQ.,                                No. 84113
Petitioner,
vs.
STATE BAR OF NEVADA,                                       FILED
Respondent.   .                                             MAY 1 3 2022

                                                           ELIZABETH A. BROWN
                                                         CLERK Q SUPREME COURT
                                                        BY          f
                                                              DEPUTY C.LER-IC


             ORDER DENYING PETITION AND LIFTING STAY
             This original petition for a writ of mandamus or prohibition
seeks, amongst other relief, a writ directing the dismissal of disciplinary
proceedings and an investigation into the State Bar. Having considered the
briefing and documentation filed by both parties, we are not persuaded that
our extraordinary and discretionary intervention is warranted. Smith v.
Eighth Judicial Dist. Court, 107 Nev. 674, 677, 679, 818 P.2d 849, 851, 853
(1991) (recognizing that writ relief is an extraordinary remedy and that this
court has sole discretion in determining whether to entertain a writ
petition).
             Petitioner Joseph S. Gilbert argues that respondent the State
Bar of Nevada released a proposed letter of reprimand issued by a screening
panel in the underlying disciplinary proceedings to the press in violation of
confidentiality rules. But the documentation before this court contains no
evidence tending to show that the State Bar released the proposed letter or
violated confidentiality rules, such that Gilbert has failed to meet his
burden of showing that writ relief is warranted. See Pan v. Eighth Judicial
Dist. Court, 120 Nev..222, 228, 88 P.3d 840, 844 (2004) (observing that the
party seeking writ relief bears the burden of showing such relief is




                                                                    0102
                   warranted). The State Bar also has not violated Gilbert's due process rights
                   such that writ relief would be warranted because the proposed reprimand
                   did not become final due to Gilbert's timely objection to the same and the
                   State Bar has not otherwise recommended any discipline for Gilbert at this
                   time. See SCR 105(1)(b), (c) (providing that an attorney may object to a
                   screening panel's decision to issue a letter of reprimand, after which the
                   State Bar must commence formal proceedings; and that "a panel shall not
                   make a finding of misconduct until the attorney has been given an
                   opportunity to respond to the allegations against the attorney"). As Gilbert
                   has failed to show he is entitled to any of the relief he seeks, we
                               ORDER the petition DENIED.'



                                                                Hardesty



                                                                Stiglich


                                                                                           , J.
                                                                Herndon


                   cc:   Clark Hill PLC
                         Lipson Neilson P.C.
                         Executive Director, State Bar of Nevada
                         Bar Counsel, State Bar of Nevada


                         'Because we deny writ relief, we deny Gilbert's request for attorney
                   fees and costs related to these writ proceedings and lift the stay of the
                   disciplinary proceedings previously imposed by this court on March 23,
                   2022.
SUPREME COURT
     OF
     NEVADA
                                                         2
(0) I947A   4044